Citation Nr: 9902867	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-37 O23A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied entitlement to service 
connection for PTSD.


REMAND

The veteran essentially contends that the RO erred in denying 
his claim for service connection for PTSD.  In support of his 
contention, he maintains that he currently suffers from PTSD 
as a result of stressors he experienced while serving in 
Vietnam.  Therefore he requests a favorable determination.

To establish service connection for a claimed disability the 
facts, as shown by the evidence, must demonstrate that a 
particular injury or disease resulting in a current 
disability was incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998). Service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Under the Cohen criteria, the veteran has met his burden of 
submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an in-service stressor, which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 

current PTSD disability.  Cohen v. Brown, 10 Vet. App. at 137 
(1997), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 
Vet. App. 19, 21 (1993).  Because the claim is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board also notes that evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined through recognized military citations or other 
supportive evidence that the veteran engaged in combat with 
the enemy and the claimed stressor is combat-related the 
veterans lay testimony may be sufficient to establish the 
occurrence of such stressor provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  However, where the veteran did not 
engage in combat or the claimed stressor is not combat-
related, the record must contain service records which 
corroborate the veterans testimony as to the occurrence of 
the claimed stressor.  Id.; Zarycki v. Brown, 6 Vet. App 91, 
98 (1993).

Upon VA examinations in November 1996, and in January and 
March 1997 the veteran was diagnosed with PTSD.  The specific 
in-service stressor cited to support the examiners diagnosis 
included the veterans expressed guilt arising from the death 
of a high school friend in Vietnam combat.

By a written statement submitted to the RO in June 1997, the 
veteran described several stressful events he experienced 
during his Vietnam service.  He stated that although his 
military occupational specialty was radio operator, he was 
also assigned to various duties involving medical 
dispensaries and aid stations and the retrieval of personnel 
wounded and killed in action.  He described one incident at a 

MEDCAP dispensary for local civilians at Ben Luc sometime 
during or after February 1967 involving a badly injured 
Vietnamese woman who had apparently been struck in the head 
with a rifle butt by an A.R.V.N. soldier.  He further 
described how he and his unit sustained a mortar attack while 
they were stationed at the old base camp at Tan An.  The 
veteran reported that following the attack his aid station 
was assigned to receive multiple casualties for treatment, 
including one American soldier killed in action.  The veteran 
stated that after his unit moved to the new base camp at Tan 
An incoming casualties one day included a soldier with both 
his legs blown off and a young wounded enemy soldier who 
later died of severe gunshot wounds to the chest and arm.  
The veteran stated that his work as a litter bearer at the 
aid stations regularly brought him into contact with wounded, 
dead and dying US and enemy soldiers and that he had frequent 
and close contact with grievous, bloody and disfiguring 
injuries.  He also stated that the sniper death of Dave, 
one of the veterans high school classmates, while on patrol 
in his first Vietnam tour of duty has caused the veteran to 
feel great guilt.

In a September 1997 RO hearing the veteran testified about 
his Vietnam experiences.  He identified the units to which he 
was attached during his two tours in Vietnam and provided 
additional details on several of the events described in the 
written stressor statement.

The Board finds that although the record includes a medical 
diagnosis of PTSD related to Vietnam combat there is no 
evidence independent of the veterans statements which verify 
the alleged stressors as required for a grant of service 
connection for PTSD.  The Board notes that the veterans 
service personnel records do not show that he received medals 
or decorations which verify combat nor does his military 
occupational specialty indicate a combat status or that the 
veteran engaged in combat with the enemy.

The Board believes that an attempt should be made to verify 
the veterans claimed stressors with the United States Armed 
Services Center for Research of Unit 

Records (USASCRUR) (formerly United States Army and Joint 
Services Environmental Support Group (ESG).  USASCRUR 
development is mandatory when "records available to the 
rating board do not provide objective or supportive evidence 
of the alleged in-service traumatic stressor."  See VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 7.46(f)(2).  In 
this case, histories of the veterans military units during 
his Vietnam service may assist in verification of the 
reported stressors.  Depending upon the outcome of the search 
for verified stressors the veteran may have to be reexamined 
for a PTSD diagnosis that is valid for rating purposes.  West 
v. Brown, 7 Vet. App. 70, 78 (1994).

Therefore, in order to give the veteran full consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted. Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran to 
request that he provide additional 
information containing specific details 
of the in-service stressful events which 
he claims caused his PTSD.  This 
information should include dates, places, 
detailed descriptions, units of service, 
and duty assignments, as well as the 
names, ranks, units of assignment, and 
other identifying information concerning 
individuals involved in claimed stressful 
events.  The veteran should understand 
that providing this information does not 
constitute either an impossible or 
onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

2.  Following the receipt of information 
obtained pursuant to the request made in 
(1) above, the RO should review the 
claims file and prepare a summary of 

the veterans claimed in-service 
stressors. This summary and a copy of the 
veterans DD 214 and all associated 
service documents should then be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150, in an attempt to verify the 
veterans claimed stressors.  The 
USASCRURs review should include a search 
for any incident reports pertaining to 
the events detailed by the veteran.  A 
unit history should also be requested as 
part of the stressor development.  
Information obtained should be associated 
with the claims folder.

3.  Following receipt of the USASCRURs 
report and completion of additional 
development warranted or suggested by 
that office, the RO must prepare a report 
detailing the nature of any in-service 
stressful event verified by USASCRUR or 
other credible evidence.  This report is 
then to be associated with the claims 
folder.

4.  Thereafter, if and only if, the 
USASCRUR or other credible evidence of 
record verifies a claimed stressor, the 
RO should schedule the veteran for a VA 
psychiatric examination.  The veteran is 
advised that failure to report for a 
scheduled VA examination may have adverse 
consequences including the possible 
denial of his claim.  38 C.F.R. § 3.655; 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  Regarding the claim for PTSD, 
the RO must provide for the examiners the 
summary of 

the stressor or stressors described in 
paragraph 3, above, and the examiners 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiners should also be specifically 
requested to determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is appropriate the 
examiners must comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
that the RO found to be established.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims folder or all 
pertinent medical records must be made 
available to the examiners for review at 
all times relevant to the examination.

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that a diagnosis of PTSD 
was based on the verified history 
provided by the USASCRUR and/or the RO.  
If the examiner relied upon a history 
which was not verified, the examination 
report must be returned as inadequate for 
rating purposes. The Board emphasizes 
that a diagnosis of service-related PTSD 
is inadequate if it is based on an 
examination which relied upon an 
unverified history.  West v. Brown, 7 
Vet. App. 70, 77 (1994).

6.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veterans entitlement to service 
connection for PTSD. If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.

The purpose of this REMAND is to obtain additional 
development and adjudication.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
